Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Continued Examination Application (RCE)
1.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set
 forth in 37 CFR 1.17(e), was filed in this application after the final rejection.  Since this
 application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37
 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn 
pursuant to 37 CFR 1.114.  Applicants’ submission filed on 04/18/2022 has been entered.

Response to Amendment
2.	The amendment filed on 04/18/2022 has been made of record and entered.  Claims 1, 9-10, 13, & 15 have been amended.  Claims 2 & 19 have been canceled.  Claims 21 & 22 have been added.
	Claims 1, 3-18, & 20-22 are currently pending in this application and under consideration.

Claim Objections
3.	Claims 1 & 11 are objected to because of the following informalities: 
A.	In claim 1, second to the last line of the claim, “Rh” should be changed to recite --the Rh--.
B.	In claim 11, second line, “Rh loading” should be changed to recite --and the Rh loading--.
	Appropriate correction is required.


Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claim 9, the limitation on “a three-way catalyst comprising a mixture of Rh, Pd, Pt, Ru” is unclear as to what applicants intended.  If a mixture of Rh, Pd, Pt, and Ru is intended, the claim should be amended to say so.  If not, a proper Markush terminology should be --a three-way catalyst comprising Rh, Pd, Pt, Ru, or a mixture thereof--.  See MPEP, Chapter 2100.
B.	Regarding claim 9, the limitation on “a trap upstream of the top and bottom layers” is unclear as to what applicants intended.  If” a trap” is located in the upstream of the top and bottom layers of the catalytic converter, the claim should be amended to recite so.

Allowable Subject Matter
5.	Claims 1, 3-8, 15-18, & 20-22 are allowable over the prior art made of record.  The following is a statement of reasons for allowing the claimed subject matter.
	Regarding claims 1, 3-8, & 21-22, the prior art does not appear to disclose or fairly suggest an automotive catalytic converter comprising: a substrate; a bottom three-way catalyst layer disposed on the substrate; and a top three-way catalyst layer disposed on the bottom layer, the layers comprising the catalytic components and the catalytic converter having a catalytic structure and configuration including the Rh loading amounts as recited in the instant claim 1.
	Regarding claims 15-18 & 20, the prior art does not appear to disclose or fairly suggest an automotive catalytic converter comprising: 3 three-way catalyst layers, the layers comprising the catalytic components and having a catalytic structure and configuration as recited in the instant claim 15.
	There is no motivation to combine the teachings of the prior art references together to arrive to the claimed invention.

Response to Applicants’ Arguments
6.	The remarks filed on 04/18/2022 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared.

Conclusion
8.	Claims 1, 3-18, & 20-22 are pending.  Claims 9-14 are rejected.  Claims 1 & 11 are objected.  Claims 1, 3-8, 15-18, & 20-22 are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
May 07, 2022